43 F.3d 1479
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re ESTATE OF Santiago C. TUDELA, Deceased.Maria Haruko TUDELA;  Connie Pangelinan, et al., Appellees,v.Loriebell A. TUDELA, by her Guardian Ad Litem, Bella TUDELAaka Bella Esguerra, Appellant.
No. 93-16486.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 31, 1994.Decided Nov. 18, 1994.

Before:  BROWNING, TROTT, and KLEINFELD, Circuit Judges.


1
ORDER*


2
The appeal brought by Maria H. Tudela and Connie Pangelinan, et. al., challenging the superior court's interlocutory Declaratory Decree and Order was timely filed with the Supreme Court of the Commonwealth of Northern Mariana Islands ("CNMI Supreme Court") within thirty days of the final judgment of the superior court.  The CNMI Supreme Court construed 8 C.M.C. Sec. 2206 to allow an appeal from an interlocutory order to be brought within thirty days of either the interlocutory order or the final judgment.  This interpretation is consistent with the law in this circuit regarding interlocutory appeals.  See Balla v. Idaho State Bd. of Corrections, 869 F.2d 461, 468 (9th Cir.1989).


3
Pursuant to 48 U.S.C. Sec. 1694c(a), the Ninth Circuit's appellate jurisdiction over the CNMI Supreme Court is limited to "cases involving the Constitution, treaties, or laws of the United States."   The appeal before this court challenges the CNMI Supreme Court's interpretation of local law.


4
Therefore, for lack of jurisdiction, this appeal is


5
DISMISSED.



*
 This order is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3